DETAILED ACTION
This is the final Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are sufficient to overcome the objections made to the drawings.
The amendments are sufficient to overcome the objections made to claims 9, 12, 18, and 19.
The amendments are sufficient to overcome the 35 U.S.C. 101 rejection made to claim 20
The amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections made to claims 1-12 and 15.
The amendments are sufficient to overcome the 35 U.S.C. 112(d) rejections made to claims 11 and 12.
The amendments are sufficient to overcome the 35 U.S.C. 102(a) rejections of claims 1, 2, 5, 11-14, 16, 19, and 20, as being anticipated by Kawai et al. (US 20050200832 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the 35 U.S.C. 103 rejections of claims 3, 6, 7, and 17, as being obvious over Kawai et al. (US 20050200832 A1), in further view of Steinberg et al. (WO 2020148567 A2). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the 35 U.S.C. 103 rejection of claim 4, as being obvious over Kawai et al. (US 20050200832 A1), in further view of Kirino et al. (US 20190006743 A1).
The amendments are sufficient to overcome the 35 U.S.C. 103 rejection of claim 8, as being obvious over Kawai et al. (US 20050200832 A1), in further view of Oshima et al. (US 20080030710 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the 35 U.S.C. 103 rejections of claims 9, 15, and 18, as being obvious over Kawai et al. (US 20050200832 A1), in further view of Oshima et al. (US 20080030710 A1) and Steinberg et al. (WO 2020148567 A2). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the 35 U.S.C. 103 rejection of claim 10, as being obvious over Kawai et al. (US 20050200832 A1), in further view of Hinderling et al. (US 20200158826 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steinberg et al (WO 2020148567 A2).

Regarding claim 20, Steinberg et al. teaches A non-transitory computer readable storage medium that stores instructions that, when executed by a processing device, cause the processing device to: 

obtain, via a detector, data representing a reflection of the beam of light (FIG. 1A, sensor 116, Paragraph [067]);
determine if an actual detection by the detector does not correspond to an expected detection of the beam being reflected by a target (FIGS. 13B and 15, Inspection system 1310, analysis module 1321, and 1530, Paragraph [0223]. Compares recent measurement data to historical data to determine possible malfunction.); and 
in response to a determination that the actual detection does not correspond to the expected detection, determine a malfunctioning state of the laser and adjust operation of the laser in accordance with the actual detection (FIGS. 13B and 15, Inspection system 1310, analysis module 1321, remedial action module 1322, and steps 1540 and 1550, Paragraph [0223] and [0243]. Detects a malfunctioning state by comparing current data regarding the system, including laser operation, with historical data. This then leads to remedial action, such as light intensity adjustment, being taken.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), modified in view of Steinberg et al. (WO 2020148567 A2).

Regarding claim 1 Kawai et al. teaches a lidar unit, comprising:
	a target (FIG. 2, Fresnel lens 5a, Paragraph [0038]);
	a laser that directs a beam of light towards the target (FIG. 2, light radiation unit 2 and Fresnel lens 5a, Paragraph [0038]) and an object within a field-of-view of the lidar unit (FIG. 2, direction A, Paragraph [0034]. Light is reflected from an object within the FOV.), the target configured to reflect the beam towards a detector (FIG. 2, Fresnel lens 5a and direction D, Paragraph [0038]. Light is reflected from the Fresnel lens, thus it must be configured to reflect the beam.);
	the detector that detects a reflection of the beam by the object and the target (FIG. 2, light receiving device 5b, Paragraph [0025]); and
	a controller circuit in communication with the laser and the detector (FIG. 2, current regulator circuit 6a, Paragraph [0027]), the controller circuit configured to: 
determine if an actual detection by the detector does not correspond to an expected detection of the beam being reflected by the target (Paragraph [0031]) […].

Kawai et al. fails to teach, but Steinberg et al. does teach in response to a determination that the actual detection does not correspond to the expected detection, determine a malfunctioning state of the laser and adjust the laser in accordance with the actual detection to address the malfunctioning state of the laser (FIGS. 13B and 15, Inspection system 1310, analysis module 1321, remedial action module 1322, and steps 1540 and 1550, Paragraph [0223] and [0243]. Detects a malfunctioning state by comparing current data regarding the system, including laser operation, with historical data. This then leads to remedial action, such as light intensity adjustment, being taken.).



Regarding claim 2 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the actual detection is output by the detector in response to the reflection being detected by the detector (Kawai et al., Paragraph [0038]), the expected detection is what is expected to be output by the detector in response to the beam being reflected by the target (Kawai et al., Paragraph [0038]), and the actual detection corresponds to the expected detection if the actual detection is substantially equal to the expected detection (Kawai et al., Paragraph [0038]).

Regarding claim 3 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the lidar unit further comprises:
a housing configured to define an opening (Steinberg et al., FIG. 3D, housing 200 and optical window 124, Paragraph [0095]), said laser and said detector disposed within the housing (Steinberg et al., FIG. 3D, housing 200, light sources 112, and sensors 116, Paragraph [0095]); and 
a window disposed within the opening of the housing so at least a portion of the beam and the reflection pass through the window (Steinberg et al., FIG. 3D, optical window 124, projected light 204, and reflected light 206, Paragraph [0095]), said target disposed on the window, said target configured to reflect the beam towards the detector (Kawai et al., FIG. 2, Fresnel lens 5A and directions C and D, Paragraph [0038]. The Fresnel Lens is disposed on top of the window), said housing and said window 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar unit taught by Kawai et al., and previously modified with the inspection system taught by Steinberg et al., with the housing also taught by Steinberg et al. The reasoning for this is that the single window housing design would predictably allow for a more compact design, and require the manufacturing of only one window, as opposed to two, possibly making manufacturing cheaper.

Regarding claim 5 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the actual detection is indicative of a power of the beam (Kawai et al., Paragraph [0031]).

Regarding claim 6 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the actual detection is indicative of operation of a scanning mechanism (Steinberg et al., FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0232]. Recent operation parameters can be derived from the detected signal and may indicate degradation in the performance of the scanning devices.).

Regarding claim 7 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the controller circuit is configured to, in response to a determination that the actual detection does not correspond to the expected detection, turn off the laser (Steinberg et al., FIG. 

Regarding claim 11 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1, wherein the lidar unit includes a memory configured to store the actual detection by the detector (Steinberg et al., FIG. 13B, processor 1318, Paragraph [0222]. The processor may be used to store sensor data.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar unit taught by Kawai et al., and previously modified with the inspection system taught by Steinberg et al., with the memory system taught by Steinberg et al. The reasoning for this is that by having an integrated memory unit for storing both recent and historical detection data, it predictably allows for quick access to this data when the lidar unit needs to perform analysis for calibration purposes.

Regarding claim 12 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 11, wherein the controller is configured to determine a position of the object based on the reflection of the beam reflected by the object (Kawai et al., Paragraph [0035]), said object being different from said target (Kawai et al., Paragraph [0034], Object is explicitly outside of the case, the target would be inside.).

Regarding claim 13 Kawai et al. teaches a method of operating a lidar unit, said method comprising:

	detecting, by a detector, an actual detection of the beam (FIG. 2, light receiving device 5b, Paragraph [0025]); [and]
	determining if the actual detection corresponds to an expected detection indicative of the beam being reflected by the target (Paragraph [0031]). […]

Kawai et al. fails to teach, but Steinberg et al. does teach in response to a determination that the actual detection does not correspond to the expected detection, determining a malfunctioning state of the laser and adjusting operation of the laser in accordance with the actual detection (FIGS. 13B and 15, Inspection system 1310, analysis module 1321, remedial action module 1322, and steps 1540 and 1550, Paragraph [0223] and [0243]. Detects a malfunctioning state by comparing current data regarding the system, including laser operation, with historical data. This then leads to remedial action, such as light intensity adjustment, being taken.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the lidar operating method taught by Kawai et al., with the inspection system taught by Steinberg et al. The reasoning for this is, that by comparing recent measurements to historical data, the lidar unit as a whole is better able to determine when a malfunction is occurring. This predictably allows remedial action to be taken when the need arises.

Regarding claim 14 Kawai et al., modified in view of Steinberg et al., teaches the method in accordance with claim 13, wherein adjusting the operation of the laser includes at least one of turning off the laser 

Regarding claim 16 Kawai et al., modified in view of Steinberg et al., teaches the method in accordance with claim 13, wherein the actual detection is output by the detector in response to the reflection being detected by the detector (Kawai et al., Paragraph [0038]), the expected detection is what is expected to be output by the detector in response to the beam being reflected by the target (Kawai et al., Paragraph [0038]), and the actual detection corresponds to the expected detection if the actual detection is substantially equal to the expected detection (Kawai et al., Paragraph [0038]).

Regarding claim 17 Kawai et al., modified in view of Steinberg et al., teaches the method in accordance with claim 13, wherein the actual detection is indicative of a power of the beam or operation of a scanning mechanism (Steinberg et al., FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0232]. Recent operation parameters can be derived from the detected signal and may indicate degradation in the performance of the scanning devices or laser.).

Regarding claim 19 Kawai et al., modified in view of Steinberg et al., teaches the method in accordance with claim 13, wherein the method includes determining a position of the object based on the reflection of the beam reflected by the object (Kawai et al., Paragraph [0035]), said object being different from said target (Kawai et al., Paragraph [0034], Object is explicitly outside of the case, the target would be inside.).

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), modified in view of Steinberg et al. (WO 2020148567 A2) and Kirino et al. (US 20190006743 A1).

Regarding claim 4 Kawai et al., modified in view of Steinberg et al., teaches the lidar unit in accordance with claim 1. […]

This combination fails to teach, but Kirino et al. does teach wherein the lidar unit is mounted in a host vehicle such that the beam and the reflection pass through a windshield of the host vehicle (FIG. 37, millimeter wave radar 510 and windshield 511, Paragraph [0415]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar unit taught by Kawai et al., and previously modified with the inspection system taught by Steinberg et al., with the detector placement taught by Kirino et al. The reasoning for this is that by placing the detector behind the upper portion of the windshield, it gives the detector a large field-of-view of the environment in front of the vehicle, while not obstructing the view of the driver. This predictably allows the detector to be used as part of a navigation assistance system, while still allowing operator control of the vehicle.

Claims 8, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), modified in view of Steinberg et al. (WO 2020148567 A2) and Oshima et al. (US 20080030710 A1).



This combination fails to teach, but Oshima et al. does teach wherein the target includes a plurality of convex portions and a plurality of concave portions arranged in an alternating pattern (FIG. 17, target 10G, Paragraph [0084]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar unit taught by Kawai et al., and previously modified with the inspection system taught by Steinberg et al., with the target taught by Oshima et al. The reasoning for this is that by using wavy shape for the target, the beam reflected from it will return a variety of signals at several different intensities from several different distances. This will predictably yield a distinct detection pattern with indicators of beam strength, beam placement, scanning speed, and more, allowing for error detection for any one of those aspects.

Regarding claim 9 Kawai et al., modified in view of Steinberg et al. and Oshima et al., teaches the lidar unit in accordance with claim 8, wherein the controller circuit is configured to determine a power of the beam in accordance with a detection waveform that is in response to detecting a plurality of reflections arising from the beam impinging on the target at the plurality of convex portions and the plurality of concave portions (Steinberg et al., FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0227]. Recent operation parameters include intensity of the beam, of which beam power is corresponding, and then is able to determine an average value for that over a set of measurements, and thus locations. This is all part of the inspection system already described. Oshima et al., FIG. 17, target 

Regarding claim 15 Kawai et al., modified in view of Steinberg et al., teaches the method in accordance with claim 13, […], and determining a power of the beam in accordance with a detection waveform by detecting a plurality of actual detections arising from the beam impinging on the target at the plurality of locations (Steinberg et al., FIG. 14, recent operation parameter 1401, Paragraphs [0225] and [0227]. Recent operation parameters include intensity of the beam, of which beam power is corresponding, and then is able to determine an average value for that over a set of measurements, and thus locations. This is all part of the inspection system already described.).

This combination fails to teach, but Oshima et al. does teach wherein the method includes scanning the beam to impinge on a target at the plurality of locations (FIGS. 5A-6, Paragraph [0071]. Light impinges on several reflective surfaces of the target);

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar operating method taught by Kawai et al., and previously modified with the inspection system taught by Steinberg et al., with the multiple scanning locations targets taught by Oshima et al. The reasoning for this is that by scanning one of the wavy shaped targets taught by Oshima et al. at multiple locations, the beam reflected from the target will return a variety of signals at several different intensities from several different distances. This will predictably yield a distinct detection pattern with indicators of beam strength, beam placement, scanning speed, and more, allowing for error detection for any one of those aspects.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar operating method taught by Kawai et al., and previously modified with the inspection system taught by Steinberg et al., with the target taught by Oshima et al. The reasoning for this is that by using wavy shape for the target, the beam reflected from it will return a variety of signals at several different intensities from several different distances. This will predictably yield a distinct detection pattern with indicators of beam strength, beam placement, scanning speed, and more, allowing for error detection for any one of those aspects.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20050200832 A1), modified in view of Steinberg et al. (WO 2020148567 A2) and Hinderling et al. (US 20200158826 A1).



This combination fails to teach, but Hinderling et al. does teach wherein the target includes a metal layer deposited on the target (FIG. 2, beam splitter 9, Paragraph [0089], The splitter may possess a metallic coating.), said metal layer deposited to a thickness effective for the target to be ten percent reflective (FIG. 2, beam splitter 9, Paragraph [0068], By transmitting <10% of its light along reference light path 6, the splitter would have a reflectivity of close to 10%.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the lidar unit taught by Kawai et al., and previously modified with the inspection system taught by Steinberg et al., with the partially reflective target taught by Hinderling et al. The reasoning for this is that by having low reflectivity only a small portion of the light would be reflected from the target to the detector. It is likely the case that, for a lidar system using a calibration target, that the target is far closer to the detector then the objects it’s designed to scan would be. As such there would predictably be less dispersion of the beam light, and a much stronger return signal from the calibration target then would usually be expected. To avoid possibly overloading the detector, it would make sense to only reflect a small portion of the light to reduce the power of the return signal.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN RICHARD HEBERT/               Examiner, Art Unit 3645     

/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645